341 S.W.3d 888 (2011)
John CAREY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94875.
Missouri Court of Appeals, Eastern District, Division Four.
May 31, 2011.
Emmett D. Queener, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Timothy Allen Blackwell, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and TED HOUSE, Sp.J.

ORDER
PER CURIAM.
John Carey ("Movant") appeals the denial of his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief because his plea attorneys were ineffective in failing to investigate and secure a potential witness and in failing to litigate and secure the dismissal of the armed criminal action count associated with the assault of a law enforcement officer by the reckless operation of a motor vehicle.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed. Rule 84.16(b).